Case 1:20-cv-21386-CMA Document 1 Entered on FLSD Docket 03/31/2020 Page 1 of 20



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

  ABRAHAM ATACHBARIAN, Individually                  Case No.
  and on Behalf of All Others Similarly
  Situated,
                                                     CLASS ACTION COMPLAINT FOR
         Plaintiff,                                  VIOLATIONS OF THE FEDERAL
                                                     SECURITIES LAWS
         vs.

  NORWEGIAN CRUISE LINES, FRANK J.                   JURY TRIAL DEMANDED
  DEL RIO, and MARK A. KEMPA,

         Defendants.



         Plaintiff ABRAHAM ATACHBARIAN (“Plaintiff”), individually and on behalf of all

  other persons similarly situated, by Plaintiff’s undersigned attorneys, for Plaintiff’s complaint

  against Defendants (defined below), alleges the following based upon personal knowledge as to

  Plaintiff and Plaintiff’s own acts, and information and belief as to all other matters, based upon,

  inter alia, the investigation conducted by and through his attorneys, which included, among other

  things, a review of the Defendants’ public documents, conference calls and announcements made

  by Defendants, United States Securities and Exchange Commission (“SEC”) filings, wire and press

  releases published by and regarding Norwegian Cruise Line Holdings Ltd. (“Norwegian” or the

  “Company”), and information readily obtainable on the Internet. Plaintiff believes that substantial

  evidentiary support will exist for the allegations set forth herein after a reasonable opportunity for

  discovery.

                                    NATURE OF THE ACTION

         1.      This is a federal securities class action on behalf of a class consisting of all persons

  and entities other than Defendants who purchased or otherwise acquired the publicly


                                                    1
Case 1:20-cv-21386-CMA Document 1 Entered on FLSD Docket 03/31/2020 Page 2 of 20



  traded securities of Norwegian from February 20, 2020 through March 11, 2020, both dates

  inclusive (the “Class Period”). Plaintiff seeks to recover compensable damages caused by

  Defendants’ violations of the federal securities laws and to pursue remedies under Sections 10(b)

  and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”) and Rule 10b-5

  promulgated thereunder.

                                   JURISDICTION AND VENUE

         2.      The claims asserted herein arise under and pursuant to Sections 10(b) and 20(a) of

  the Exchange Act (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5 promulgated thereunder by the

  SEC (17 C.F.R. § 240.10b-5).

         3.      This Court has jurisdiction over the subject matter of this action pursuant to Section

  27 of the Exchange Act (15 U.S.C. §78aa).

         4.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b) and Section

  27 of the Exchange Act (15 U.S.C. § 78aa(c)) as the Company conducts business in this judicial

  district. The Company’s headquarters are located in this judicial district.

         5.      In connection with the acts, conduct and other wrongs alleged in this complaint,

  Defendants, directly or indirectly, used the means and instrumentalities of interstate commerce,

  including but not limited to, the United States mails, interstate telephone communications and the

  facilities of the national securities exchange.

                                               PARTIES

         6.      Plaintiff, as set forth in the accompanying certification, incorporated by reference

  herein, made transactions in Norwegian securities at artificially inflated prices during the Class

  Period and was economically damaged thereby. Plaintiff’s Certification as to damages is attached

  hereto as Exhibit A.

         7.      Defendant Norwegian is a global cruise company which operates the Norwegian

                                                    2
Case 1:20-cv-21386-CMA Document 1 Entered on FLSD Docket 03/31/2020 Page 3 of 20



  Cruise Line, Oceania Cruise Line, Oceania Cruises, and Regent Seven Seas Cruises brands. The

  Company is incorporated in Bermuda and its principal executive office is located at 7665

  Corporate Center Drive, Miami, Florida, 33126. The Company’s stock is traded on the New York

  Stock Exchange (“NYSE”) under the ticker symbol “NCLH.”

         8.      Defendant Frank J. Del Rio (“Del Rio”) has served as the Company’s Director,

  President, and Chief Executive Officer (“CEO”) throughout the Class Period.

         9.      Defendant Mark A. Kempa (“Kempa”) has served as the Company’s Executive

  Vice President and Chief Financial Officer (“CFO”) throughout the Class Period.

         10.     Defendants Del Rio and Kempa are collectively referred to herein as the “Individual

  Defendants.”

         11.     Each of the Individual Defendants:

                 a.     directly participated in the management of the Company;

                 b.     was directly involved in the day-to-day operations of the Company at the

                        highest levels;

                 c.     was privy to confidential proprietary information concerning the Company

                        and its business and operations;

                 d.     was directly or indirectly involved in drafting, producing, reviewing and/or

                        disseminating the false and misleading statements and information alleged

                        herein;

                 e.     was directly or indirectly involved in the oversight or implementation of the

                        Company’s internal controls;

                 f.     was aware of or recklessly disregarded the fact that the false and misleading

                        statements were being issued concerning the Company; and/or



                                                  3
Case 1:20-cv-21386-CMA Document 1 Entered on FLSD Docket 03/31/2020 Page 4 of 20



                 g.      approved or ratified these statements in violation of the federal securities

                         laws.

         12.     Norwegian is liable for the acts of the Individual Defendants and its employees

  under the doctrine of respondeat superior and common law principles of agency because all of the

  wrongful acts complained of herein were carried out within the scope of their employment.

         13.     The scienter of the Individual Defendants and other employees and agents of the

  Company is similarly imputed to Norwegian under respondeat superior and agency principles.

         14.     Defendants Norwegian and Individual Defendants are collectively referred to

  herein as “Defendants.”

                                 SUBSTANTIVE ALLEGATIONS

                                             Background

         15.      On August 1, 2017, the Company updated its Code of Ethical Business Conduct

  which is posted to the Company’s website. The Code of Ethical Business Conduct, available

  throughout the Class Period, discussed health and safety standards, stating in relevant part:

         NCLH and its team members are expected to conduct business in compliance with
         applicable environmental, health and safety (“EHS”) laws and regulations. NCLH’s
         EHS programs are designed to ensure the preservation of the environment, and
         safety and security of NCLH’s guests, team members and vendors.

         (Emphasis added).

         16.      On December 1, 2019, a novel and potentially deadly coronavirus strain, now

  called COVID-19, was detected in the city of Wuhan in Hubei province, China. Since then, the

  virus has spread to numerous countries.

         17.     By December 30, 2019, the Chinese government informed the World Health

  Organization (“WHO”) of the virus, and its existence and its potential impact became known.

         18.     By January 11, 2020, China experienced its first death from COVID-19, and by

  January 30, 2020, it became clear that COVID-19 was spreading to other parts of the world. On
                                               16
Case 1:20-cv-21386-CMA Document 1 Entered on FLSD Docket 03/31/2020 Page 5 of 20



  that date, the WHO declared that it was a public health emergency of international concern.

          19.     By February 5, 2020, the first COVID-19 death was reported outside of China, and

  by February 5, 2020, a cruise ship in Japan, the Diamond Princess, was quarantined for the spread

  of COVID-19.

          20.     By February 19, 2020, over 621 people aboard the Diamond Princess tested positive

  for COVID-19.

          21.     On February 20, 2020 it was announced that CEO and President Frank Del Rio sold

  4000 shares of Norwegian common stock for proceeds of $207,000 at $51.80 per share.

          22.     The impact of COVID-19 has had a devasting impact on the cruise industry, with

  reports of “canceled trips and half-empty ships.”1

          23.   Although Defendants knew that COVID-19 would have a devasting impact on their

business since at least February 20, 2020, during the Class Period they made false and misleading

statements about their prospects for 2020, and the impact of COVID-19 on their business.

          24.   Instead of making truthful disclosures, certain of the Company’s managers took steps

to falsely induce potential customers to book trips, by underplaying the danger of COVID-19, and the

extent to which it had spread and would effect Norwegian’s business in order to enable Norwegian to

falsely maintain its bookings and revenues, and enable Norwegian to announce that its financial health

was far less impacted by the virus than was true.

          25.   When the truth was disclosed, by the Miami New Times on March 11, 2020, the price

of Norwegian’s shares fell from $15.03 to $9.65 per share.

          26.   On March 13, 2020, Senators Richard Blumenthal of Connecticut and Edward J.



1.       See article dated March 4, 2020 in The Wall Street Journal entitled “Coronavirus Leaves Cruise
Industry with Cancelled Trips and Half-Empty Ships” https://www.wsj.com/articles/coronavirus-leaves-
cruise-industry-with-canceled-trips-and-half- empty-ships-11583330402 (last accessed March 31, 2020)
                                                     16
Case 1:20-cv-21386-CMA Document 1 Entered on FLSD Docket 03/31/2020 Page 6 of 20



Markey, of Massachusetts, sent Del Rio a letter demanding that Norwegian end the “dissemination of

any misinformation regarding the COVID-19 pandemic, including providing false information about

the epidemic to potential customers, and suspend “all operations until sufficient measures are in place

to protect the health and safety of [its] passengers and crewmembers” (the “March 13 Letter”).

         27.    The March 13 Letter further noted that reports had surfaced that “Norwegian’s

management asked sales staff to provide false information to customers regarding the COVID-19

pandemic in order to protect the company’s bookings.”

         28.    Immediately thereafter, the Company announced that it was suspending all cruises

immediately until April 11, 2020. On that announcement, the price of the Norwegian’s shares fell

$2.23 per shares from an opening price of $13.33 per share to a close of $11.10 per share.

         29.    On March 18, 2020, it was reported that a two-year old passenger on the Company’s

Norwegian Bliss had tested positive for the virus.

         30.    Defendants’ failure to accurately disclose the deleterious effect of COVID-19 on its

financial performance, and the fact that it would have to suspend all cruises, flies directly in the face

of statements made by SEC Chairman Jay Clayton, who has stated, “[w]e also remind all companies

to provide investors with insight regarding their assessment of, and plans for addressing, material risks

to their business and operations resulting from the coronavirus to the fullest extent practicable and to

keep investors and markets informed of material developments. How companies plan and respond to

the events as they unfold can be material to an investment decision. . . .”

                                  Materially False and Misleading
                             Statements Issued During the Class Period

          31.     On February 20, 2020, the Company filed a Form 8-K with the SEC. Attached to

  the Form 8-K was a press release reporting on the Company’s financial results for the quarter and

                                                     16
Case 1:20-cv-21386-CMA Document 1 Entered on FLSD Docket 03/31/2020 Page 7 of 20



  full year ended December 31, 2019. In that press release, Defendants discussed positive outlooks

  for the Company in spite of the COVID-19 outbreak stating, in relevant part:

         •       Company entered year with a record booked position and at higher pricing.
         Despite the current known impact from the COVID-19 coronavirus outbreak, as
         of the week ending February 14, 2020, the Company’s booked position remained
         ahead of prior year and at higher prices on a comparable basis, which excludes
         cruises to Cuba in the prior year and the recent redeployment of Norwegian Spirit
         from Asia in the current year.

                                             *         *    *

         While the effect of these impacts cannot be fully quantified at this time, our
         Company has an exemplary track record of demonstrating its resilience in
         challenging environments and we remain confident in our ability to deliver
         strong financial performance over the long-term.

         (Emphasis added).

         32.     The Company also touted the procedures they had in place to protect its guests and

  crew. In pertinent part, the press release stated:

         The Company has proactively implemented several preventative measures to
         reduce potential exposure and transmission of COVID-19 and to protect the
         health, safety, security and well-being of its guests and crew. These measures
         include enhanced pre-boarding and onboard health protocols that go above and
         beyond standard operating procedures.

         (Emphasis added).

         33.     The Press Release further contained a section entitled, “2020 Outlook”, “COVID-

  19 Corona Virus Update”. In that update, Kempa focused on the fact that the Company has nine

  ships on order over the next seven years, amplifying its ability to generate cash, and touting the

  Company’s fundamentals.

         34.     The Company reiterated that it had proactively implemented preventive measures

  to reduce potential exposure and transmission of COVID-19, and falsely stated that “[o]ut of an

  abundance of caution . . .the Company has made the prudent decision to cancel all voyages in

  Asia”, such that the Company was able to announced only that “ the known direct impact to full

                                                       16
Case 1:20-cv-21386-CMA Document 1 Entered on FLSD Docket 03/31/2020 Page 8 of 20



  year 2020 Adjusted EPS [was] expected to be approximately $0.75.” The Company then

  provided guidance for the first quarter 2020 and full year 2020 excluding the $0.75 per share

  known direct impact related to COVID-19.

          35.     Similar statements were made during the February 20, 2020 Analyst Call (the

  “Analyst Call”). During that call, Del Rio again emphasized the Company’s resiliency and

  admitted that the Company knew that the outbreak had intensified in February. He also admitted

  that in February, the Company experienced a “more meaningful slowdown in new bookings and

  an increase in cancellations began to develop for sailings outside of Asia.”

          36.     To soften those statements, however, he emphasized that since the outbreak began

  the Company had been proactive to assure the safety, security and well being of its guests and

  crew, noting only that there had been issues with Asian related cruises.

          37.     He further stated that the Company’s “strong book position demonstrates strong

  demand and fundamentals of our business”, that the Company had experienced onboard revenues

  outside of Asia “above last year’s record levels and better than [its]current year expectations”,

  the “sale of future cruises on board”, and “in the previous five days . . . an improvement in week-

  over-week booking volumes.”

          38.     Del Rio further stated, “while I do not want to conclude any definitive turnaround

  trend just yet, given the relatively short time period being analyzed, it is at least one data point of

  a possible positive change.” He further stated, “[a]s an industry and as a company, we have faced

  and overcome challenges similar to COVID-19 in the past and I am confident that this challenge

  will be no different.”

          39.     On February 27, 2020, the Company filed its Form 10-K with the SEC for the year

  ending December 31, 2019 (the “2019 10-K”). The 2019 10-K was signed by Defendant Del Rio

  and Kempa. Attached to the 2019 10-K were certifications pursuant to the Sarbanes- Oxley Act of 2002
                                                    16
Case 1:20-cv-21386-CMA Document 1 Entered on FLSD Docket 03/31/2020 Page 9 of 20



  (“SOX”) signed by Defendants Del Rio and Kempa attesting to the accuracy of financial reporting, the

  disclosure of any material changes to the Company’s internal controls over financial reporting, and the

  disclosure of all fraud. The 2019 10-K discussed the Company’s focus on health and safety of the guests

  and crew, stating in relevant part:

          We place the utmost importance on the safety of our guests and crew. We operate
          all of our vessels to meet and exceed the requirements of SOLAS and International
          Management Code for the Safe Operation of Ships and for Pollution Prevention
          (“ISM Code”), the international safety standards which govern the cruise industry.
          Crew members are trained in the Company’s stringent safety protocols,
          participating in regular safety trainings, exercises and drills onboard every one of
          our ships to familiarize themselves and become proficient with the safety
          equipment onboard.

                                        *       *        *

          Passenger Well-Being

          In the U.S., we must meet the U.S. Public Health Service’s requirements, which
          include vessel ratings by inspectors from the Vessel Sanitation Program of the
          Centers for Disease Control and Prevention (“CDC”) and the FDA. We rate at the
          top of the range of CDC and FDA scores achieved by the major cruise lines. In
          addition, the cruise industry and the U.S. Public Health Service have agreed on
          regulations for food, water and hygiene, aimed at proactively protecting the health
          of travelers and preventing illness transmission to U.S. ports.

                                        *       *        *

          Epidemics and viral outbreaks could have an adverse effect on our business,
          financial condition and results of operations.

          Public perception about the safety of travel and adverse publicity related to
          passenger or crew illness, such as incidents of viral illnesses, stomach flu or other
          contagious diseases may impact demand for cruises and result in cruise
          cancellations and employee absenteeism. For example, the recent outbreak of the
          COVID-19 coronavirus has resulted in costs and lost revenue related to customer
          compensation, itinerary modifications, travel restrictions and advisories, the
          unavailability of ports and/or destinations, cancellations and redeployments and has
          impacted consumer sentiment regarding cruise travel. The spread of the COVID-
          19 coronavirus, particularly in North America, could exacerbate its effect on us.
          Any future wide-ranging health scares would also likely adversely affect our
          business, financial condition and results of operations.




                                                    16
Case 1:20-cv-21386-CMA Document 1 Entered on FLSD Docket 03/31/2020 Page 10 of 20



         40.     The statements contained in ¶¶ 31-39 were materially false and/or misleading

  because they misrepresented and failed to disclose adverse facts pertaining to the Company’s

  business, operations and prospects, which were known to Defendants or recklessly disregarded by

  them. Specifically, Defendants made false and/or misleading statements and/or failed to disclose

  that: (1) the Company was employing sales tactics of providing customers with unproven and/or

  blatantly false statements about COVID-19 to entice customers to purchase cruises, thus

  endangering the lives of both their customers and crew members in order to maintain and preserve

  their bookings; (2) Defendants statements regarding the impact of the COVID-19 on its business,

  was inaccurate and understated, and (3) as a result, Defendants’ statements regarding the

  Company’s business and operations were materially false and misleading and/or lacked a

  reasonable basis at all relevant times.

                                            The Truth Emerges

         41.     On March 11, 2020, Miami New Times reported in the article “Leaked Emails:

  Norwegian Pressures Sales Team to Mislead Potential Customers About Coronavirus” that leaked

  emails from a Norwegian employee showed that the Company directed its sales staff to lie to

  customers regarding COVID-19. The article stated, in pertinent part:

         In the wake of the epidemic, a Norwegian Cruise Line (NCL) employee in South
         Florida tells New Times some managers have asked sales staff to lie to customers
         about COVID-19 to protect the company’s bookings.

                                             *      *     *

         Emails leaked to New Times show that a senior sales manager at NCL’s Miami
         office came up with canned responses for the sales team to use if potential
         customers expressed concerns about COVID-19.

                                             *      *     *

         Some of the lines in the script pressure a fictitious customer to book a cruise
         immediately to avoid paying more later.

          “Mr Becker,” the line reads, “due to the Coronavirus we have cancelled all of our
                                                  16
Case 1:20-cv-21386-CMA Document 1 Entered on FLSD Docket 03/31/2020 Page 11 of 20



          Asia cruises on the Norwegian Spirit. This has caused a huge surge in demand for
         all of our other itineraries. I suggest we secure your reservation today to avoid you
         paying more tomorrow.” (News reports, on the other hand, suggest cruise lines are
         suffering from a spate of canceled trips rather than experiencing high demand.
         NCL’s stock price has fallen more than 35 percent in recent days.)

         Other script lines simply reassure customers not to be afraid.

         “The only thing you need to worry about for your cruise is do you have enough
         sunscreen?” one of the suggested talking points reads.

         Some of the recommended responses are blatantly false. For instance, cruise
         bookers were instructed to tell potential customers that coronavirus is not a concern
         in warm Caribbean climates.

         “The Coronavirus can only survive in cold temperatures, so the Caribbean is a
         fantastic choice for your next cruise,” one talking point reads.

         “Scientists and medical professionals have confirmed that the warm weather of the
         spring will be the end of the Coronavirus,” reads a second.

         Another line says coronavirus “cannot live in the amazingly warm and tropical
         temperatures that your cruise will be sailing to.”

         42.     Further, the Miami New Times article revealed the financial impact the COVID-19

  outbreak was causing on the Company and its employees, stating in part:

         “We are hardly selling anything,” the employee says. “Sales are at serious lows.”

         Members of the sales team lose any commission on a booking if the cruise is
         canceled, according to the employee. They are required to meet daily quotas —
         about 150 calls to potential customers, five hours on the phone, and three to five
         bookings.
         “If you don’t hit quota, you will absolutely be fired,” the employee says. “No
         exceptions for [the] current virus situation. You may be put on a personal
         improvement plan for 30 days, but [that] basically means you’re done.”
         The employee says managers are trying to downplay the disruption in sales “at all
         costs.”

         43.     On this news, the Company’s shares fell $5.47 per share from the March 10 closing

  price or approximately 26.7% to close at $15.03 per share on March 11, 2020, thereby damaging

  investors.

                                                  16
Case 1:20-cv-21386-CMA Document 1 Entered on FLSD Docket 03/31/2020 Page 12 of 20



          44.     On March 12, 2020, the Washington Post published the article, “Norwegian Cruise

   Line managers urged salespeople to spread falsehoods about coronavirus.” The article revealed

   even more about Norwegian’s sales tactics from leaked internal memoranda including dangerous

   statements such as:

          “Focusing all of your attention is actually illogical, especially when we live in a
          world of daily threats and dangers anyhow,” the manager wrote under the headline
          “The coronavirus will not affect you.” “Fact: Coronavirus in humans is an
          overhyped pandemic scare.”

          45.     The Washington Post article also disclosed Company executive’s reaction to the

   leaked memorandum, including:

          The whistleblower told The Post that company leaders are trying to find out who
          shared the emails. In one email sent Monday evening, after a Miami New Times
          journalist contacted the company, an executive wrote, “One of our own ratted.”

          (Emphasis added).

          46.     On this news, the Company’s shares fell a further $5.38 or approximately 35.8% to

   close at $9.65 on March 12, 2020, further damaging investors.

          47.     On March 13, 2020, Senators Blumenthal and Markey sent the March 13 Letter,

   demanding that Norwegian cease making false statements to the public regarding the severity of

   COVID-19, and that it cease all operations until it could assure the health and safety of its

   passengers and crew.

          48.   The March 13 Letter further noted that reports had surfaced that “Norwegian’s

 management asked sales staff to provide false information to customers regarding the COVID-19

 pandemic in order to protect the company’s bookings.”

          49.   Immediately thereafter, the Company announced that it was suspending all cruises

 immediately until April 11, 2020.



                                                  16
Case 1:20-cv-21386-CMA Document 1 Entered on FLSD Docket 03/31/2020 Page 13 of 20



          50.    On March 23, 2020 Florida’s Attorney General Ashley Moody announced an

 investigation into allegations that Norwegian was engaging in “misleading and potentially dangerous

 sales pitches” and specifically whether Norwegian fed its sales force “inaccurate one-liners” to

 respond to customer concerns about COVID-19. According to the announcement: ”The misleading

 sales scripts downplayed the severity and highly contagious nature of the novel coronavirus in an effort

 to close cruise package sales.” 2

           51.     As a result of Defendants’ wrongful acts and omissions, and the precipitous decline

   in the market value of the Company’s securities, Plaintiff and other Class members have suffered

   significant losses and damages.

                          PLAINTIFF’S CLASS ACTION ALLEGATIONS

           52.     Plaintiff brings this action as a class action pursuant to Federal Rule of Civil

   Procedure 23(a) and (b)(3) on behalf of a class consisting of all persons other than Defendants who

   purchased or otherwise acquired Norwegian securities, or sold put options on Norwegian

   securities, publicly traded on NYSE during the Class Period and who were damaged thereby (the

   “Class”). Excluded from the Class are Defendants, the officers and directors of Norwegian,

   members of the Individual Defendants’ immediate families and their legal representatives, heirs,

   successors or assigns and any entity in which the Individual Defendants have or had a controlling

   interest.

           53.     The members of the Class are so numerous that joinder of all members is

   impracticable. Throughout the Class Period, Norwegian securities were actively traded on NYSE.




 2.      See AG news release dated March 23, 2020 entitled “Attorney General Moody Launches Investigation
 into Norwegian Cruise Lines Over Allegations of Dangerous COVID-19 Sales Pitches” online at (last accessed
 March                                              31,                                               2020)
 http://myfloridalegal.com/852562220065EE67.nsf/0/83ECB3F9521E990E85258534006D9450?Open&Highli
 ght=0,norwegian
                                                     16
Case 1:20-cv-21386-CMA Document 1 Entered on FLSD Docket 03/31/2020 Page 14 of 20



  While the exact number of Class members is unknown to Plaintiff at this time and can be

  ascertained only through appropriate discovery, Plaintiff believes that there are hundreds, if not

  thousands of members in the proposed Class.

         54.     Plaintiff’s claims are typical of the claims of the members of the Class as all

  members of the Class are similarly affected by defendants’ wrongful conduct in violation of federal

  law that is complained of herein.

         55.     Plaintiff will fairly and adequately protect the interests of the members of the Class

  and has retained counsel competent and experienced in class and securities litigation. Plaintiff has

  no interests antagonistic to or in conflict with those of the Class.

         56.     Common questions of law and fact exist as to all members of the Class and

  predominate over any questions solely affecting individual members of the Class. Among the

  questions of law and fact common to the Class are:

                 a.      whether the Exchange Act was violated by Defendants’ acts as alleged

                         herein;

                 b.      whether statements made by Defendants to the investing public during the

                         Class Period misrepresented material facts about the financial condition and

                         business Norwegian;

                 c.      whether Defendants’ public statements to the investing public during the

                         Class Period omitted material facts necessary to make the statements

                         made, in light of the circumstances under which they were made, not

                         misleading;

                 d.      whether the Defendants caused the Company to issue false and misleading

                         SEC filings during the Class Period;

                 e.      whether Defendants acted knowingly or recklessly in issuing false and SEC

                                                    16
Case 1:20-cv-21386-CMA Document 1 Entered on FLSD Docket 03/31/2020 Page 15 of 20



                         filing

                 f.      whether the prices of Norwegian’s securities during the Class Period were

                         artificially inflated because of the Defendants’ conduct complained of

                         herein; and

                 g.      whether the members of the Class have sustained damages and, if so, what

                         is the proper measure of damages.

         57.     A class action is superior to all other available methods for the fair and efficient

  adjudication of this controversy since joinder of all members is impracticable. Furthermore, as the

  damages suffered by individual Class members may be relatively small, the expense and burden

  of individual litigation make it impossible for members of the Class to individually redress the

  wrongs done to them. There will be no difficulty in the management of this action as a class action.

         58.     Plaintiff will rely, in part, upon the presumption of reliance established by the fraud-

  on-the-market doctrine in that:

                 a.      Norwegian securities met the requirements for listing, and were listed and

                         actively traded on NYSE, a highly efficient and automated market;

                 b.      As a public issuer, the Company filed periodic public reports with the SEC

                         and NYSE;

                 c.      The Company regularly communicated with public investors via established

                         market communication mechanisms, including through the regular

                         dissemination of press releases via major newswire services and through

                         other wide-ranging public disclosures, such as communications with the

                         financial press and other similar reporting services; and

                 d.      The Company was followed by a number of securities analysts employed

                         by major brokerage firms who wrote reports that were widely distributed

                                                   16
Case 1:20-cv-21386-CMA Document 1 Entered on FLSD Docket 03/31/2020 Page 16 of 20



                         and publicly available.

          59.     Based on the foregoing, the market for Norwegian securities promptly digested

  current information regarding the Company from all publicly available sources and reflected such

  information in the prices of the shares, and Plaintiff and the members of the Class are entitled to a

  presumption of reliance upon the integrity of the market.

          60.     Alternatively, Plaintiff and the members of the Class are entitled to the presumption

  of reliance established by the Supreme Court in Affiliated Ute Citizens of the State of Utah v.

  United States, 406 U.S. 128 (1972), as Defendants omitted material information in their Class

  Period statements in violation of a duty to disclose such information as detailed above.

                                               COUNT I

            For Violations of Section 10(b) And Rule 10b-5 Promulgated Thereunder
                                     Against All Defendants

          61.     Plaintiff repeats and realleges each and every allegation contained above as if fully

  set forth herein.

          62.     This Count is asserted against Defendants based upon Section 10(b) of the

  Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated thereunder by the SEC.

          63.     During the Class Period, Defendants, individually and in concert, directly or

  indirectly, disseminated or approved the false statements specified above, which they knew or

  deliberately disregarded were misleading in that they contained misrepresentations and failed to

  disclose material facts necessary in order to make the statements made, in light of the

  circumstances under which they were made, not misleading.

          64.     Defendants violated §10(b) of the 1934 Act and Rule 10b-5 in that they: employed

  devices, schemes and artifices to defraud; made untrue statements of material facts or omitted to

  state material facts necessary in order to make the statements made, in light of the circumstances

  under which they were made, not misleading; or engaged in acts, practices and a course of business
                                                16
Case 1:20-cv-21386-CMA Document 1 Entered on FLSD Docket 03/31/2020 Page 17 of 20



  that operated as a fraud or deceit upon plaintiff and others similarly situated in connection with

  their purchases of Norwegian securities during the Class Period.

            65.   Defendants acted with scienter in that they knew that the public documents and

  statements issued or disseminated in the name of the Company were materially false and

  misleading; knew that such statements or documents would be issued or disseminated to the

  investing public; and knowingly and substantially participated, or acquiesced in the issuance or

  dissemination of such statements or documents as primary violations of the securities laws. These

  defendants by virtue of their receipt of information reflecting the true facts of Norwegian, their

  control over, and/or receipt and/or modification of the Company’s allegedly materially misleading

  statements, and/or their associations with the Company which made them privy to confidential

  proprietary information concerning the Company, participated in the fraudulent scheme alleged

  herein.

            66.   Individual Defendants, who are the senior officers and/or directors of the

  Company, had actual knowledge of the material omissions and/or the falsity of the material

  statements set forth above, and intended to deceive Plaintiff and the other members of the Class,

  or, in the alternative, acted with reckless disregard for the truth when they failed to ascertain and

  disclose the true facts in the statements made by them or other Company personnel to members of

  the investing public, including Plaintiff and the Class. On February 20, 2020, as set forth, in

  paragraph 21 above, Defendant Del Rio sold shares of Norwegian while, upon information and

  belief, he was in possession of material adverse information regarding the Company.

            67.   As a result of the foregoing, the market price of Norwegian securities was

  artificially inflated during the Class Period. In ignorance of the falsity of Defendants’ statements,

  Plaintiff and the other members of the Class relied on the statements described above and/or the

  integrity of the market price of Norwegian securities during the Class Period in purchasing

                                                   16
Case 1:20-cv-21386-CMA Document 1 Entered on FLSD Docket 03/31/2020 Page 18 of 20



  Norwegian securities at prices that were artificially inflated as a result of Defendants’ false and

  misleading statements.

         68.     Had Plaintiff and the other members of the Class been aware that the market price

  of Norwegian securities had been artificially and falsely inflated by Defendants’ misleading

  statements and by the material adverse information which Defendants did not disclose, they would

  not have purchased Norwegian securities at the artificially inflated prices that they did, or at all.

         69.      As a result of the wrongful conduct alleged herein, Plaintiff and other members of

  the Class have suffered damages in an amount to be established at trial.

         70.     By reason of the foregoing, Defendants have violated Section 10(b) of the 1934 Act

  and Rule 10b-5 promulgated thereunder and are liable to the plaintiff and the other members of

  the Class for substantial damages which they suffered in connection with their purchase of

  Norwegian securities during the Class Period.

                                               COUNT II

                           Violations of Section 20(a) of the Exchange Act
                                 Against the Individual Defendants

         71.     Plaintiff repeats and realleges each and every allegation contained in the foregoing

  paragraphs as if fully set forth herein.

         72.     During the Class Period, the Individual Defendants participated in the operation

  and management of the Company, and conducted and participated, directly and indirectly, in the

  conduct of the Company’s business affairs. Because of their senior positions, they knew the

  adverse non-public information about Norwegian’s misstatement of revenue and profit and false

  financial statements.

         73.     As officers and/or directors of a publicly owned company, the Individual

  Defendants had a duty to disseminate accurate and truthful information with respect to the

  Company’s financial condition and results of operations, and to correct promptly any public
                                              16
Case 1:20-cv-21386-CMA Document 1 Entered on FLSD Docket 03/31/2020 Page 19 of 20



  statements issued by the Company which had become materially false or misleading.

          74.     Because of their positions of control and authority as senior officers, the Individual

  Defendants were able to, and did, control the contents of the various reports, press releases and

  public filings which the Company disseminated in the marketplace during the Class Period

  concerning the Company’s results of operations. Throughout the Class Period, the Individual

  Defendants exercised their power and authority to cause the Company to engage in the wrongful

  acts complained of herein. The Individual Defendants therefore, were “controlling persons” of the

  Company within the meaning of Section 20(a) of the Exchange Act. In this capacity, they

  participated in the unlawful conduct alleged which artificially inflated the market price of

  Norwegian securities.

          75.     By reason of the above conduct, the Individual Defendants are liable pursuant to

  Section 20(a) of the Exchange Act for the violations committed by The Company.

                                       PRAYER FOR RELIEF

          WHEREFORE, Plaintiff, individually and on behalf of the Class, prays for judgment and

  relief as follows:

          (a)     declaring this action to be a proper class action, designating Plaintiff as Lead

  Plaintiff and certifying plaintiff as a class representative under Rule 23 of the Federal Rules of

  Civil Procedure and designating plaintiff’s counsel as Lead Counsel;

          (b)     awarding damages in favor of Plaintiff and the other Class members against all

  defendants, jointly and severally, together with interest thereon;

          (c)     awarding plaintiff and the Class reasonable costs and expenses incurred in this

  action, including counsel fees and expert fees; and

          (d)     awarding Plaintiff and other members of the Class such other and further relief as

  the Court may deem just and proper.

                                                   16
Case 1:20-cv-21386-CMA Document 1 Entered on FLSD Docket 03/31/2020 Page 20 of 20



                                  JURY TRIAL DEMANDED

        Plaintiff hereby demands a trial by jury.

  Dated: March 31, 2020

                                                      Respectfully submitted,


                                                      /s/Joshua H. Eggnatz
                                                     Joshua H. Eggnatz
                                                     EGGNATZ PASCUCCI, P.A.
                                                     7450 Griffin Road, Suite 230
                                                     Davie, FL 33314
                                                     Email: JEggnatz@JusticeEarned.com
                                                     Phone: (954) 889-3359
                                                     Fax:    (954) 889-5913

                                                     Local Counsel for Movant Abraham Atachbarian


                                                     Of Counsel:

                                                     Lynda J. Grant
                                                     (Pro Hac Vice Forthcoming)
                                                     THEGRANTLAWFIRM, PLLC
                                                     521 Fifth Avenue, 17th Floor
                                                     New York, NY 10175
                                                     T/212-292-4441
                                                     F/212-292-4442
                                                     E-mail: lgrant@grantfirm.com

                                                     Howard T. Longman
                                                     (Pro Hac Vice Forthcoming)
                                                     STULL STULL & BRODY
                                                     6 East 45th Street—5th Floor
                                                     New York, NY 10017
                                                     T/ 212-687-7230
                                                     F/212-490-2022
                                                     E-mail: hlongman@ssbny.com




                                                    16
